Citation Nr: 1046201	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-11 684	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on September 15, 
2008, at the Citrus Memorial Hospital in Inverness, Florida.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Medical Center in 
Gainesville, Florida, which is the Agency of Original 
Jurisdiction (hereinafter AOJ) in this matter.

In October 2010, the Veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) (West 
2002).  During this hearing, the undersigned Veterans Law Judge 
was located in Washington, D.C., and the Veteran was located at 
the RO. 
 

FINDINGS OF FACT

1.  Service connection is in effect for diabetes mellitus and its 
associated impairments, and the service connected disability 
rating combines to 40 percent.  

2.  The Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. Chapter 
17 within the 24-month period prior to the private treatment in 
question rendered on September 15, 2008. 

3.  The Veteran is financially liable to the treatment in 
question rendered on September 15, 2008, at the Citrus Memorial 
Hospital.

4.  The Veteran had no insurance coverage under a health plan 
contract, to include Medicare Part B, at the time of the 
September 15, 2008, at the Citrus Memorial Hospital.

5.  At the time of the treatment in question rendered on 
September 15, 2008, the Veteran could reasonably have expected 
that delay in seeking such treatment would have been hazardous to 
life or health and that attempting to use the closest VA facility 
for such treatment would not have been considered reasonable by a 
prudent layperson.

CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on September 15, 
2008, at the Citrus Memorial Hospital in Inverness, Florida, are 
met under the Veterans Millennium Health Care and Benefits Act.  
38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  It is not clear whether VA's duty to 
notify is applicable to claims such as the one decided herein.  
Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this matter 
is not found in Chapter 51 (rather, in Chapter 17).  However, in 
Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although 
not explicitly stated, the Court appeared to assume the VCAA is 
applicable to a Chapter 17 claim, but then held that the failure 
to comply with the VCAA notice requirements in that case 
constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, 
moreover, contain their own notice requirements.  Regulations at 
38 C.F.R. § 17.120-33 discuss the adjudication of claims for 
reimbursement of unauthorized medical expenses. According to 38 
C.F.R. § 17.124, the claimant has the duty to submit documentary 
evidence establishing the amount paid or owed, an explanation of 
the circumstances necessitating the non-VA medical treatment, and 
"other evidence or statements that are deemed necessary and 
requested for adjudication of the claim."  When a claim for 
reimbursement of unauthorized medical expenses is disallowed, VA 
is required to notify the claimant of its reasons and bases for 
denial, his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 38.  
38 C.F.R. § 17.132.  As such, and given the action favorable to 
the Veteran in the decision below, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities that has not been 
previously authorized may be authorized under 38 U.S.C.A. § 1725 
and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted by 
Congress as part of the Veterans Millennium Health Care and 
Benefits Act, Pub. L. No. 106-117, 113 Stat. 1553 (1999).  
(Emphasis added).  The provisions of the Act became effective as 
of May 29, 2000.  To be eligible for reimbursement under this 
authority the Veteran has to satisfy all of the following 
conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e)  At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. Chapter 
17 within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.   

The criteria are conjunctive, not disjunctive; thus all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334, 337 
(1991) (use of the conjunctive "and" in a statutory provision 
meant that all of the conditions listed in the provision must be 
met).

Generally, to establish eligibility for payment or reimbursement 
of medical expenses incurred at a non-VA facility under 38 
U.S.C.A. § 1728, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, 
or (2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or (3) for 
any disability of a Veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability, or (4) for any injury, 
illness, or dental condition in the case of a Veteran 
who is participating in a rehabilitation program and 
who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 
C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency 
of such nature that delay would have been hazardous to 
life or health; and

(c) No VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, 
or practicable, or treatment had been or would have 
been refused.  

(Emphasis added).  See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120; 
see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses incurred 
at a private facility.  Zimick, 11 Vet. App. at 49; see also 
Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995).  It is neither shown nor 
contended the Veteran met the criteria for payment or 
reimbursement under 38 U.S.C.A. § 1728.  Thus, the issue is 
whether the other factors set out in 38 U.S.C.A. § 1725, and its 
implementing regulations are shown.  

The term "emergency treatment" is defined as medical services 
furnished, in the judgment of the Secretary, (1) when Department 
or other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable; (2) when 
such services are rendered in a medical emergency of such nature 
that a prudent layperson reasonably expects that delay in seeking 
immediate medical attention would be hazardous to life or health; 
and (3) until such time as the Veteran can be transferred safely 
to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

The record in this case reflects that the Veteran received 
treatment in the emergency room on September 15, 2008, at the 
Citrus Memorial Hospital in Inverness, Florida.  In sworn 
testimony presented at the October 2010 hearing to the 
undersigned, the Veteran stated that he sought this treatment 
because he was experiencing chest pains and palpitations at 
approximately five thirty in the evening, at a time when the 
closest VA clinic (said to be in Lecanto) was closed.  He 
testified that the closest VA medical center that would have been 
open at the time in question (said be in Gainesville) was 
approximately an hour and a half drive away, and that the Citrus 
Memorial Hospital was only twelve or thirteen miles away.  The 
Veteran testified that he did not feel comfortable making the 
drive to Gainesville because he was "lightheaded and just kinda 
disoriented," and was of the belief that his life or general 
health was under risk at the time.  He also testified that what 
made him decide to go to the hospital was a self administered 
blood pressure reading of 196/136 which scared him and resulted 
in sweating, with the back of his hair getting wet.  The Veteran 
testified that he was going to drive himself, but that his 
neighbor was so concerned for his health that she insisted on 
driving him to the hospital.  

Reports from the treatment rendered on September 15, 2008, at the 
Citrus Memorial Hospital confirm that the Veteran was admitted 
due to the Veteran's complaints of increased blood pressure.  The 
initial blood pressure reading was 181/106.  An electrocardiogram 
was conducted with abnormal results, to include poor R wave 
progression and a possible left anterior fascicular block.  A 
chest x-ray resulted in an impression of cardiomegaly.  The 
Veteran was discharged with a diagnosis of hypertension and told 
to maintain compliance with his medication, to monitor his blood 
pressure, and to seek follow up treatment by a physician in one 
or two days.  

Service connection is in effect for diabetes mellitus and its 
associated impairments, and the service connected disability 
rating combines to 40 percent.  The record also shows that the 
Veteran was enrolled in the VA  health care system and had 
received medical services under authority of 38 U.S.C.A. Chapter 
17 within the 24-month period prior to the private treatment in 
question rendered on September 15, 2008, that he was financially 
liable to such treatment, and that the Veteran had no insurance 
coverage under a health plan contract, to include Medicare Part B 
(the Veteran did not attain the age of 65 until July 2009) at the 
time of the September 15, 2008, at the Citrus Memorial Hospital.  
As such, entitlement to payment or reimbursement of the expenses 
in question may be granted if the treatment rendered on September 
15, 2008, was for an "emergent" condition such that VA 
facilities were not feasibly available. 

Given the severity of the symptoms at the time in question as 
described by the Veteran in sworn testimony which are 
corroborated to the extent that records from the Citrus Memorial 
Hospital showed blood pressure to be 181/106, the Veteran may 
have felt that a heart attack or other cardiovascular event was 
imminent.  As such, the Veteran could reasonably have expected 
that the delay in driving to the Gainesville VA Medical Center 
instead of Citrus Memorial Hospital would have been hazardous to 
his life or health.  Moreover, given the circumstances in 
question, it may not have been considered reasonable by a prudent 
layperson to have delayed treatment by making an hour and a half 
drive to the closest open VA Medical facility, thereby rendering 
VA facilities not feasibly available.  Thus, without finding 
error in the AOJ's action, the Board will exercise its discretion 
to find that the evidence is in relative equipoise as to whether 
the criteria for the legal definition of "emergent" treatment 
were met at the time in question and concludes that entitlement 
to payment or reimbursement for the cost of unauthorized private 
medical expenses incurred on September 15, 2008, at the Citrus 
Memorial Hospital in Inverness, Florida, is warranted under the 
Veterans Millennium Health Care and Benefits Act.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred on September 15, 
2008, at the Citrus Memorial Hospital in Inverness, Florida, is 
granted.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


